DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “light source unit” and “acoustic wave detection unit” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Therefore the light source unit will be interpreted as a laser or comparable structure in accordance with the applicant’s disclosure at [0059] and the acoustic wave detection unit will be interpreted as an array of transducers and/or an ultrasound probe in accordance with the applicant’s disclosure at [0068] (citing PGPUB US 20200093372 A1 hereinafter).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding each of claims 1-17, the claims are in each instance drafted as an apparatus but in each instance use methodological wording that calls into question the scope of the claims and renders them prima facie indefinite. For compact prosecution purposes the examiner emphasizes that this affects nearly every limitation on every structure in every claim. For examination purposes the claimed statement that regard the use of the apparatus will be interpreted as functional limitations where possible or otherwise will be examined as best understood below. For example in claim 1 the statement “an insert main body … of which at least a tip portion is inserted into a subject” will be interpreted as a functional limitation and examined as ---an insert main body … of which at least a tip portion is configured to be 
Regarding the term “light guide member” the examiner notes that this is not an industry standard term, does not have an ordinary meaning, and has not been subject to a special definition nor structurally defined in claims 1 or 17 therefore it is unclear what structure is under examination. In this instance the examiner did not interpreted the term under 112(f) because it does not use means and also and more importantly because it does not have a functional limitation therefore it cannot be a means. If the applicant wishes for this limitation to be interpreted under 112(f) then they are urged to amend the claims to recite a means and to clarify the function of the “member”. Clarification as to the structure of the member is strongly requested.
Regarding the term “photoacoustic wave generation portion” the examiner notes that this is not an industry standard term, does not have an ordinary meaning, and has not been subject to a special definition nor structurally defined in claims 1 or 17 therefore it is unclear what structure is under examination. Moreover it is also unclear what this is a “portion” of.  In this instance the examiner notes that the term does not recite that it is a “means” and therefore has not been interpreted under 112(f) such that if the applicant wishes to have the term interpreted under 112(f) they are urged to claim that this is a means per se.
Claims 2-16 are each similarly affected by the foregoing rejections, at least by virtue of dependency.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this instance reciting that “a molecule” is involved in diffusion would no more limit the claim then stating that it is “composed of matter” therefore claim 6 fails to further limit its parent claim 4 as the resin is inherently comprised of molecules.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150297092 A1 by Irisawa et al (hereafter Irisawa).

Regarding claim 1, Irisawa teaches: 1. An insert (see Irisawa’s Abstract) comprising:
an insert main body which has an opening at a tip and is formed in a hollow shape and of which at least a tip portion is inserted into a subject (see Irisawa’s Fig. 1 part 15 which is a needle, noting that this is generally referred to as 15x in most Figs and further noting that Irisawa’s insertion portion is not limited to a needle and may be, e.g. a catheter as shown in Fig. 25 as part 253 or a guidewire as shown in Fig. 26 part 254 or simply an optical fiber as shown in Figs. 27-28 as part 255 among other options);
a light guide member that is provided in a hollow portion of the insert main body along a length direction of the insert main body, wherein the light emission end of the light guide member is formed in a shape having curvature (as best understood, see at least part 152 in each of the various Figures of Irisawa (e.g. Figs. 13-31) where this part alone appears to both be what is required by the claim (i.e. if interpreted based on ordinary meaning) and also appears to fully anticipate the claim language and that of the dependent claims (e.g. it has a curvature from multiple perspectives the simplest being that by both ordinary meaning and necessity it is cylindrical and thus has a round/curved outer profile) without further structures; though for compact prosecution purposes the examiner also notes that one or more of parts 154, 160, 153 (e.g. as in Fig. 18, noting the gap), 163, and 256 depicted therein among others could be included in this light guide “member”); and
a photoacoustic wave generation portion that is provided at a light emission end of the light guide member which is disposed on a tip side of the insert main body, absorbs light emitted from the light emission end, and generates photoacoustic waves (as best understood this may be inherent/the patient e.g. see Irisawa’s Fig. 13 for an example of teaching this; alternatively, see parts 154 or 160 of the various Figures of Irisawa which is fully capable of as much, e.g. as depicted in Fig. 10, 12, 31 etc. or as described by for example section [0102]).

Regarding claim 2, Irisawa further teaches: 2. The insert according to claim 1, wherein the light emission end of the light guide member has a hemispherical shape (as best understood and depending on how the reader interprets/applicant defines the light guide member, this could be seen in Irisawa’s Figs. 19-20 or 22A noting the hemispherical profile of part 154 or alternatively this could be seen in Fig. 28 noting cap 256 possesses a hemispherical end). 

Regarding claim 3, Irisawa further teaches: 3. The insert according to claim 1, wherein the light guide member includes an optical fiber and a resin member that is provided at a light emission end of the optical fiber, is formed in a shape having the curvature, and transmits light (as established above in regards to claim 1 Irisawa has an optical fiber 152; furthermore there are multiple resins, either or both of which may be part of the light guide, specifically see part 154 as described in [0102] and part 163 as described in [0141]-[0142] which are a light absorbent and light transparent resins respectively and where both have curvature as addressed above).

(Irisawa’s resin 163 in Fig. 19 shows as much, noting that simply allowing a spacing between 153 and 154 necessitates diffusion per se; furthermore and for compact prosecution purposes while the examiner’s foregoing statement actually addresses the applicant’s desired use or the resin the examiner notes for compact prosecution purposes that such limitations are not actually recited in the claims and are not under examination at the current juncture and indeed what the claim actually requires is that the resin ‘allows for’ diffusion and ‘are made of molecules’ which is itself always inherent in any material without reservation - therefore the examiner urges the applicant to further limit the claim language with some structural limitation). 

Regarding claim 7, Irisawa teaches: 7. The insert according to claim 3, wherein a surface of the light emission end of the optical fiber is rougher than a surface of a light incident end of the optical fiber (see Irisawa’s [0132] noting that the collection end of the fiber may be smooth cut or polished so as to be specifically less rough than the untreated/unpolished emission end).

Regarding claim 8, Irisawa further teaches: 8. The insert according to claim 3, wherein a primer layer is formed between the optical fiber and the resin member (in this instance and depending upon which resin/which components are considered as part of the light guide member then as best understood resin layer 163, as depicted in Fig. 19, is a primer layer found between the emission surface 153 of the member and the absorption surface of the generation portion; however, while limitations of the specification cannot be read into the claims the examiner has also chosen to include an additional reference in the conclusion section that addresses primer layers).

Regarding claim 15, Irisawa further teaches: 15. The insert according to claim 1, wherein the insert main body is a needle that is inserted into the subject (see the rejection of the insertion portion of claim 1 above and/or see Irisawa’s Abstract or [0075] or Fig. 1 part 15).

Regarding claim 16, Irisawa teaches: 16. The insert according to claim 1, wherein the insert main body is a catheter (see the rejection of the insertion portion of claim 1 above and/or see Irisawa’s [0030] or [0167] or Fig. 25 part 253). 

Regarding claim 17, Irisawa teaches: 17. A photoacoustic measurement device (see Irisawa’s Title or Abstract) comprising:
the insert according to claim 1 (see the rejection of claim 1 which is incorporated herein by reference);
a light source unit that emits light which is absorbed by the photoacoustic wave generation portion of the insert (see Irisawa’s Fig. 1 part 13, wherein the photoacoustic wave generation unit as addressed in claim 1 is fully capable of such absorption and/or where the absorption and re-emission can be seen in Fig. 7 or [0101]); and
an acoustic wave detection unit that detects photoacoustic waves generated from the photoacoustic wave generation portion after at least a portion of the insert is inserted into the subject (see Irisawa’s Fig. 1 part 11 which is fully capable of as much and/or see [0078] or Fig. 6 for a description of as much).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Irisawa.

Regarding claim 9, Irisawa teaches: 9. The insert according to claim 3, wherein the resin member is made of an ultraviolet-curable resin (regarding the resin being UV-curable, the examiner notes that this is not explicitly taught by Irisawa because Irisawa uses the genus term “photocurable” e.g. in [0022] or [0142]; however, given that the genus “photocurable” only ordinarily covers the three species of UV-curable, visible light curable, and IR-curable and given that of those three species UV-curable resins are the most commonly used and well-known photocurable resins the examiner is simply of the opinion that one of ordinary skill in the art would at once envisage the species of UV-curable resins from Irisawa’s teaching of photocurable resins - see MPP 2131.02(III)).
	Additionally or alternatively the examiner would instead note that UV-curable resins are old and well known in the art (see MPEP 2144.03) and therefore that one of ordinary skill in the art, when provided with Irisawa’s disclosure, would be well appraised that they could have picked a UV-curable resin from the available options.
	Therefore it would have been prima facie obvious to one of ordinary skill in the art to employ a UV-curable resin as the photocurable resin because such resins are well-known and/or because of the legal precedent set forth in MPEP 2144.03 and 2144.07.

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa.

Regarding claim 13, Irisawa teaches the basic invention as given above in regards to claim 1, and Irisawa further teaches that the photoacoustic wave generating portion should include a curable resin and a pigment that absorbs the light emitted from the light guide (see Irisawa’s [0012], [0102], [0106], [1039] [0143], [0151] among others that each specify that the member is constructed of curable resins and contains absorptive pigment); however, Irisawa never states that the resins he employs are UV curable per se and, given that there are many options (e.g. while one of ordinary skill in the art can readily envisage that “epoxy resins” covers many options that are UV-curable, it also covers many that are not and epoxy resins are only one of the specified options or an even larger genus provided by Irisawa) the examiner notes that this does not appear to be implicitly taught. Therefore Irisawa alone fails to teach: “13. The insert according to claim 1, wherein the photoacoustic wave generation portion 
	However, the examiner notes that UV-curable resins including resins that are e.g. epoxy resins are old and well known in the art (see MPEP 2144.03) and therefore that one of ordinary skill in the art, when provided with Irisawa’s disclosure, would be well appraised that they could have used a UV-curable resin and/or picked a UV-curable resin from the available options.
	Therefore it would have been prima facie obvious to one of ordinary skill in the art to employ a UV-curable resin as the photocurable resin because such resins are well-known and/or because of the legal precedent set forth in MPEP 2144.03 and 2144.07.

With regards to claim 14, Irisawa discloses wherein the ultraviolet-curable resin functions as an adhesive that fixes the photoacoustic wave generation portion to the insert main body (not only is this inherent (i.e. curable resins are fully capable of as much as the curing process performs fixation) but for compact prosecution purpose see Irisawa’s [0106] and note that the light absorbent member can be used to fix the elements in place). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Irisawa as applied to claim 4 above, and further in view of Development of Novel Tunable Light Scattering Coating Materials for Fiber Optic Diffusers in Photodynamic Cancer Therapy by Kostanski et al. (hereafter Kostanski).

Regarding claims 5, Irisawa teaches the basic invention as given above in regards to claim 4; however, Irisawa does not mention using a pigment in the first/transmissive epoxy layer and therefore fails to fully teach: “5. The insert according to claim 4, wherein the resin member includes a pigment that imparts light diffusion properties.”
(see Kostanski’s Abstract) teaches that diffusers formed from UV-curable resins impregnated with pigments (i.e. TiO2 particles) can be constructed () and allow for many advantages (see Kostanski’s pages 1522-1523 noting that the Practical implications section and Conclusions section iterate that diffusers are advantageous in general as they can provide  increased NA/area of illumination and Kostanski goes on to teach that constructing diffusers in this manner allows for controllable/tunable scattering, allows for increased homogenization and decreased incidence of hotspots among other benefits).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the transparent resin of Irisawa with the diffusing pigment taught by Kostanski because it would advantageously allow for the light being transmitted from the fiber into the absorber to be scattered in a tunable manner that precludes hot-spots (e.g. more uniformly and over a larger area, and to the degree best suited to the environment).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa as applied to claim 1 above, and further in view of How to properly polish fiber-optic connectors by Fred Fons of  Amp Inc. (hereafter AmpInc).

Regarding claim 10, Irisawa establishes that the light guide is an optical fiber (see any section of Irisawa that discusses the guide, e.g. [0029]); however, Irisawa does not mention polishing the emission end of the fiber, therefore Irisawa fails to explicitly teach: “10. The insert according to claim 1, wherein the light guide member is an optical fiber, and a light emission end of the optical fiber is polished into a shape having the curvature.”
However, AmpInc teaches that one can polish the ends of optical fibers and goes on to iterate that there are many advantages to doing so such as increasing transmitted power, decreasing reflection (see AmpInc’s pages 1-3 for a verbose discussion as to why one should polish optical fibers including listing many advantages thereof, then see pages 4-5 for details on how to polish optical fibers including e.g. a five step process for fiber end polishing).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the optical fiber of Irisawa with the use of polishing as taught by AmpInc in order to advantageously increase transmitted power, decrease losses, and remove end defects.

Regarding claim 11, Irisawa and AmpInc further teach: 11. The insert according to claim 10, wherein a surface of the light emission end of the optical fiber is rougher than a surface of a light incident end of the optical fiber  (see Irisawa’s [0132] noting that the collection end of the fiber may be smooth cut or polished so as to be specifically less rough than the untreated/unpolished emission end and wherein the examiner notes that this does not contradict AmpInc which also e.g. utilizes hand polishing to achieve ‘acceptable’ polishing because anything worth doing is worth doing poorly since it still is a net benefit, see AmpInc’s terminal paragraph bridging pages 7-8). 

Regarding claim 12, Irisawa further teaches: 12. The insert according to claim 10, wherein a primer layer is formed between the optical fiber and the photoacoustic wave generation portion (see Irisawa’s Fig. 19 noting layer 163 between 153 and 154 where, given that the term primer is not further limited by a particular composition and given that the resin 163 mechanically adheres to both disparate structure (i.e. given that it actually functions as a primer per se) the resin of Irisawa appears to teach the claimed limitation). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:

Fabrication of fiber collimate lens with liquid resin droplet by Jitsuno et al. describes how to form UV curable structures and includes a primer coat of resin and initial curing step before further resin deposition, see e.g. Fig. 1 noting the two depositions and curing steps. Therefore this may compact prosecution if the applicant later amends the claims to be closer to their specification such as by reciting the primer and pigment and hemispherical shape of the first resin.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793